*945Certiorari, 348 U. S. 813, to the United States Court of Appeals for the Seventh Circuit.

Per Curiam:

The judgment of the Court of Appeals is reversed. Kirschbaum Co. v. Walling, 316 U. S. 517; Walling v. Jacksonville Paper Co., 317 U. S. 564; Phillips Co. v. Walling, 324 U. S. 490. The judgment of the District Court is affirmed, and the case is remanded to the District Court. The motion of the petitioner to make Goldblatt Bros., Inc., a party in this Court is denied without prejudice to the right of the petitioner to renew said motion in the District Court, or to take such other proceedings for enforcement of the judgment as the petitioner may deem advisable and proper in the circumstances. See Walling v. Reuter, Inc., 321 U. S. 671.
With her on the brief were Solicitor General Sobeloff, Sylvia S. Ellison and Harold S. Saxe. Stanford Clinton argued the cause for respondent.
With him on the brief was Robert A. Sprecher.